DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claim 1-15 are under examination.
Claim 1-15 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  the recitation in line 10-12, should be “…wherein the timing and outcome of gut maturation in the infant is more similar to a timing and outcome of gut maturation observed in human milk fed infants compared to a timing and outcome of gut maturation in an infant that was administered a control infant formula or follow…”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation of “non-therapeutic” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear the metes and bounds of “non-therapeutic” does Applicants intend the method to encompass to meet the claim; hence the claim is indefinite. Additionally, claim 2-15 are rejected since the claims are depended upon rejected claim 1.
The term “about” in claim 1, line 13 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 4 recites the limitations "the modulation of the timing and outcome of the gut immune system maturation" in line 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13, the recitation of “…3-7 lipid/100 kcal, 6-18 digestible carbohydrates/100 kcal…” is unclear. It is not clear what units of lipid and carbohydrates are based upon kcal; hence the claim is indefinite. For examination, the Examiner considers units are in grams (g) to meet the claim.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Beek et al. (US 8,883,219 B2).
Regarding claim 1, 2, 3, 4, 5, 6, 7, 8 and 14, [w]hen reading the preamble in the context of the entire claim, the recitation “…non-therapeutic method for modulating timing and outcome of gut maturation in an infant…” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. 
Van Der Beek et al. (Van Der Beek) discloses a method of administering a nutritional composition, wherein the composition is an infant formula, to an infant 0-6 months (‘219, col. 1, ln. 6-7; col. 2, ln. 55-57; col. 4, ln. 9-12; col. 9, ln. 12-16; col. 16, ln. 3-6), which is in range with the cited range of claim 2 and 14; wherein the infant is considered to meet the limitation of a term infant.  Van Der Beek disclose the infant formula is not human milk (‘219, col. 15, ln. 38). Van Der Beek does not disclose a non-therapeutic method; hence Van Der Beek meets the limitation. Van Der Beek discloses the infant formula comprising lipid, protein and digestible carbohydrates (‘219, col. 15, ln. 17-35). 
Van Der Beek discloses the lipid comprising with lipid globules with coating comprising phospholipid (‘219, col 9, ln. 24-32; col. 11, ln. 28 – col. 12, ln. 17), wherein the lipid globules have a mode diameter between 4.0 µm to 8.0 µm (‘219, col. 11, ln. 57-58), which is in range with the cited range; and at least 75 volume % has a diameter between 4 µm to 10 µm (‘219, col. 12, ln. 1-3), which is in range with the cited range; and the lipid comprises 1.0 to 20 wt.% of the phospholipids based on total lipid (‘219, col. 3, ln. 45-48), which is in range with the cited range in claim 1 and 8. 
With respect to the limitation in claim 1, lines 10-14 and claim 4, 5, 6 and 7, it is noted recitations of “…wherein the timing and outcome of gut maturation in the infant is more similar to the timing and outcome of gut maturation observed in human milk fed infants compared to the timing and outcome of gut maturation in an infant that was administered a control infant formula or follow on formula comprising lipid globules with a mode diameter based on volume of about 0.5 um and that do not have a coating of phospholipids...” and recitations of claim 4, 5, 6 and 7 are considered a functional limitations of the claimed nutritional composition, when the nutritional composition is administered; hence it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or substantially identical process, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitation that stem from the claimed structure (product). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spade, 15 USPQ2d 655,1658 (Fed. Cir. 1990).  Additionally, as Van Der Beek discloses the infant formula as cited in instant claim 1, lines 1-9 with same formula and components with in range amounts as cited, in a similar manner of administering step as cited; therefore it would be expected Van Der Beek’s method would have the same results and characteristics in modulation of timing and outcome of gut immune system maturation as cited in claims 1, 4, 5, 6 and 7.  
Regarding claim 9 and 10, Van Der Beek discloses the infant composition comprising non-digestible oligosaccharides, including fructo-oligosaccharides (‘219, col. 12, ln. 65-67; col. 13, ln. 1-16) is 0.5 wt.% to 10 wt.% based on dry weight (‘219, col. 13, ln. 54-56), which is in range with the cited range. 
Regarding claim 11, Van Der Beek discloses the infant composition is powder, suitable to reconstitute with water to provide a ready to drink formula (‘219, col. 15, ln. 43-45). 
Regarding claim 12, Van Der Beek discloses the infant composition comprises docosahexaenoic acid (DHA) at least 0.2 wt.% of total fatty acid content (‘219, col. 8, ln. 51-63), which is in range with the cited range. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Beek et al. (US 8,883,219 B2).
Regarding claim 13, Van Der Beek discloses the method comprising the nutritional composition, infant formula comprising the lipid, the protein and the digestible carbohydrates in percentages of total calories in a 50 to 200 kcal/100 ml liquid, (‘219, col. 15, ln. 24-51), which overlaps the cited ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 15, Van Der Beek discloses the method of administering the nutritional composition, infant formula to an infant 0-6 months (‘219, col. 1, ln. 6-7; col. 2, ln. 55-57; col. 4, ln. 9-12; col. 9, ln. 12-16; col. 16, ln. 3-6), which overlaps the cited range in claim 15. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792